Name: Council Regulation (EU) NoÃ 1048/2011 of 20Ã October 2011 repealing Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: United Nations;  political geography;  international affairs;  rights and freedoms
 Date Published: nan

 21.10.2011 EN Official Journal of the European Union L 276/1 COUNCIL REGULATION (EU) No 1048/2011 of 20 October 2011 repealing Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/603/CFSP of 7 October 2010 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 1763/2004 (2) gives effect to Decision 2010/603/CFSP by freezing the assets of certain individuals, in support of the ICTY mandate. (2) Decision 2010/603/CFSP expired on 10 October 2011. (3) It is therefore appropriate to repeal Regulation (EC) No 1763/2004 with immediate effect, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1763/2004 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 265, 8.10.2010, p. 15. (2) OJ L 315, 14.10.2004, p. 14.